 

Dated the 6th day of February, 2012 

 

Bizzingo, Inc. 

 

and 

 

Sun Enterprise Group, Ltd. 

 

JOINT-VENTURE AGREEMENT 

 

 

 

 

Table of Contents  

 

Chapter 1.               1.   General  3       2.   Parties 3         3.  
Establishment of Joint Venture Company 4         4.   Purposes, Scope and Scale
of Business 5         5.   Total Amount of Investment and Registered Capital 5  
      6.   Responsibilities of the Parties 8         7.   Doing Business 10    
    8.   Board of Directors 10         9.   Management Organs 14         10.  
Labor Management 18         11.   Taxation, Finance, Accounting and Audit 19    
    12.   Foreign Exchange Management 20         13.   Distribution of Profits
20         14.   Term of Joint Venture 21         15.   Dissolution of the Joint
Venture Company 21         16.   Disposition of Assets 23         17.  
Insurance and Confidentiality 23         18.   Amendment of the Agreement 24    
    19.   Liability for Breach 24         20.   Force Majeure 24         21.  
Governing Law and Resolution of Disputes 25         22.   Languages 25        
23.   Effectiveness of the Agreement and Others 25

  

2

 

   

JOINT VENTURE AGREEMENT  

 

Chapter 1. General 

 

In accordance with the laws of the Hong Kong Special Administrative Region
(hereinafter referred to as “Hong Kong”) of the People’s Republic of China
(hereinafter referred to as “China”), Bizzingo Inc., established in accordance
with the laws in Nevada, United States of America (hereinafter referred to as
“USA”) with its principal office at 63 Main Street, Suite 202, Flemington, New
Jersey 08822, USA (hereinafter referred to as “BIZZ” for the First Party) and
Sun Enterprise Group (Cayman Island) Limited, established in accordance with the
laws of Hong Kong with its principal office located at Oriental Plaza W3, Room
1208, East Chang’an Ave., Dongcheng District, Beijing, China PR 100738
(“hereinafter referred to as “SUN”) or the Second Party) hereby agree to
establish a joint venture company with investment jointly contributed by the
parties, at Hong Kong, China, based on the principles of equality and mutual
benefit as well as through friendly negotiations on this 6 day of January 2012.
The parties shall hereinafter be referred to individually as the “Party” or
collectively as the “Parties”. 

 

Chapter 2. Parties 

 

Article 1 

 

The Parties to this Agreement shall be as follows: 

 

First Party: Bizzingo, Inc. 

 

Its registered domicle: State of Nevada, USA 

 

Its registered address: 63 Main Street, Suite 202, Flemington, NJ 08822, USA 

 

Its legal representative: Douglas Toth 

 

Title: CEO 

 

Nationality: American 

 

Second Party: Sun Enterprise Group (Cayman Island), Ltd. 

 

Its registered domcile:, Clifton House, 75 Fort Street, PO Box 1350, George
Town, Grand Cayman KY1-1108, Cayman Islands. 

 

Its registered address: Oriental Plaza W3, Room 1208, East Chang’an Ave.,
Dongcheng District, Beijing, China PR 100738 

 

3

 

 

Its authorized representative: Alex Cherepakhov  

 

Title: CEO

 

Nationality: American 

 

Chapter 3. Establishment of the Joint Venture Company 

 

Article 2 

 

Based on the laws of Hong Kong the Parties hereto agree to set up “Newco, Ltd.”,
a joint venture company with limited liability, in Hong Kong, China (hereinafter
referred to as the “JVC” or “Newco”). 

 

Based on the laws of China using Chinese and Foreign Investment and other
related laws and regulations of China, the JVC hereby may, if necessary,
establish a wholly owned subsidiary in China (hereinafter referred to as the
“Subsidiary” or “WFOE” or “Chinese Newco”) subject to the agreement of the
parties. 

 

Article 3 

 

The name of the JVC its legal address shall be as follows: TBD 

 

Name in Chinese: TDD 

 

Name in English: TBD 

 

Legal Address: TBD 

 

Article 4 

 

The JVC shall be a legal entity established under the laws of Hong Kong, and all
activities of the JVC shall be done in accordance with the laws, decrees, rules
and regulations of Hong Kong, while at the same time shall be protected
thereunder and receive the privileges thereunder. 

 

Article 5 

 

The JVC will be a limited liability company. Each Party shall be entitled to the
profits in accordance with the ratio of its shareholding in the capital of the
JVC, which its investment bears to the registered capital, and shall share risks
and profits within the limit of the capital contributed by it, all as provided
in Chapter 5. The Subsidiary shall also be a limited liability company under the
laws of China, where as the wholly owned subsidiary, the JVC shall be entitled
to its entire profits. 

 

4

 

  

Chapter 4. Purposes, Scope and Scale of Business 

 

Article 6 

 

The purpose of the joint venture is, under the common idea of strengthening
economic and technical cooperation between the Parties, to provide SaaS
(Software as a service) products to Chinese businesses by delivering
collaborative intranet abilities and connectivity to international businesses
through the Bizzingo business social networking platform( hereinafter referred
to as “Business”). This operation will be developed in China through the
Subsidiary to be established in China, by providing high quality professional
management and strong marketing to achieve the economic development of thereby
attaining economic benefits satisfactory to the Parties. 

 

Article 7 

 

The business scope of the JVC shall be as follows: 

 

(1)To establish the Subsidiary in China and to operate and manage the business
of the Subsidiary conduct its business in the software and social networking for
businesses using the Technology (as defined herein) (all inclusive networking,
product promotion, marketing and sales, ecommerce, product design, customer
service and the like); and

 

(2)Coordinate the business efforts between the BIZZ and SUN with the Subsidiary.

 

The business scope of the Subsidiary shall be as follows: 

 

(1)Software development and the development and operation of a social network
platform for businesses in China using the Technology (as defined herein) (all
inclusive networking, product promotion, marketing and sales, operations,
product design, customer service and the like); and

 

(2)Such new business as may be agreed to between the Parties.

 

Chapter 5. Total Amount of Investment and Registered Capital 

 

Article 8 

 

The share capital of the JVC at the commencement of the joint venture of the
Parties hereunder shall be as provided in this Chapter 5. 

 

5

 

 

 Article 9 

 

The investment amount and ratio of shareholding of the Parties shall be as
follows: 

 

 

BIZZ: US$0,000,000     SUN: US$0,000,000

 

Article 10 

 

The ratio of shareholding of the Parties shall be as follows: 

  

BIZZ: 50%     SUN: 50%

 

Article 11 

 

1.BIZZ shall contribute its technology (“Technology”) to the JVC pursuant to a
License Agreement between BIZZ and JVC promptly after the execution of this
Agreement (“License Agreement”). The shares in the JVC will be as stipulated in
Article 9 and 10 hereof.

 

Article 12 

 

1.Subject to the following paragraphs of this Article 12, before any shares in
the JVC (“Shares”) may be sold or otherwise transferred or disposed of by a
shareholder of the JVC (the “Selling Shareholder”) (including transfer by gift),
all the other shareholders of the JVC (“Remaining Shareholders”) shall have a
right of first refusal (“Right of First Refusal”) to purchase such Shares
(“Selling Shares”); and Parties shall have the right to co-sale (“Co-Sale”) in
accordance with the terms of this Article.

 

Right of First Refusal 

 

2.Before the transfer of any Selling Shares, the Selling Shareholder shall
deliver to the JVC and the Remaining Shareholders a written notice (“Transfer
Notice”) stating:

 

(a)The Selling Shareholder’s intention to sell or otherwise transfer or
otherwise dispose of such Selling Shares;

 

6

 

 

(b)The name of each proposed purchaser or other transferee (a “Proposed
Transferee”);

 

(c)The number of Selling Shares to be transferred to each Proposed Transferee;
and

 

(d)The bona fide cash price and/or other consideration for which, and other
terms and conditions on which, the Selling Shareholder proposes to transfer the
Selling Shares (“Offered Terms”).

 

The Transfer Notice shall constitute an irrevocable offer by the Selling
Shareholder to sell the Selling Shares at the Offered Terms to the Remaining
Shareholders. 

 

3.Each Remaining Shareholder shall have the right, by serving notice to the
Selling Shareholder at any time within fourteen (14) days after receipt of the
Transfer Notice (“Purchase Right Period”), to purchase its Pro Rata Share (as
defined below) of all or any of such Selling Shares at the same price and upon
the same terms (or terms as similar as reasonably possible) as the Offered
Terms, and the Selling Shareholder shall, upon receipt of the notice of purchase
from the Remaining Shareholder, sell such Selling Shares to such Remaining
Shareholder pursuant to such terms. In respect of a Remaining Shareholder, his
“Pro Rata Share” for the purposes of this Article shall mean the ratio of (i)
the number of Shares held by such Remaining Shareholders bears to (ii) the total
number of Shares held by all Remaining Shareholders.

 

Co-Sale 

 

4.The Parties shall have a co-sale right to sell a proportionate part of its
Shares to the Proposed Transferee together with such Selling Shareholder in the
proposed sale or transfer on the same terms offered by such Proposed Transferee.

 

5.The Parties may sell all or any part of that number of Shares equal to the
product obtained by multiplying (i) the Selling Shares that the Selling
Shareholder proposed to sell or transfer to the Proposed Transferee, by (ii) a
fraction, the numerator of which is the number of Shares (on an as-converted
basis) owned by the Party at the time the co-sale right is exercised and the
denominator of which is the total number of Shares (on an as-converted basis)
owned by the Selling Shareholders and the Party on the same day.

 

6If the Proposed Transferee prohibits such transfer or otherwise refuses to
purchase Shares from the Party exercising its co-sale right hereunder, the
Selling Shareholder shall not sell or transfer its Selling Shares to such
Proposed Transferee unless and until, simultaneously with such sale or transfer,
the Selling Shareholder shall itself purchase such amount of Shares as provided
in item 5 above from the Party for the same consideration and on the same terms.

 

7

 

 

General 

 

7.If any of the Selling Shares proposed in the Transfer Notice to be transferred
are not purchased by the Remaining Shareholders or affected by any Co-Sale
right, then the Selling Shareholder may sell or otherwise transfer or dispose of
such Selling Shares which have not been purchased to the Proposed Transferee(s)
at the Offered Terms,such sale or other transfer shall be completed and
consummated within thirty (30) days after the expiration of the Purchase Right
Period. If the Selling Shares described in the Transfer Notice are not
transferred to the Proposed Transferee(s) within such thirty (30) day period,
such Selling Shareholder shall not transfer or dispose of any Selling Shares
unless such Selling Shares are first re-offered to the Remaining Shareholders in
accordance with this Article.

 

8.The Right of First Refusal and Co-Sale right set forth in this Article shall
not apply to any transfer of Shares (i) to the holding company or the
wholly-owned subsidiary of the Selling Shareholder or a wholly-owned subsidiary
of the holding company of the Selling Shareholder (each a “Permitted
Transferee”) provided that in each case the Selling Shareholder shall remain to
be bound by this Agreement and the Permitted Transferee shall agree to be bound
by this Agreement and that the Selling Shareholder shall procure the Permitted
Transferee shall not transfer its Shares except to the Selling Shareholder or
other Permitted Transferee(s) and further that after the transfer such Permitted
Transferee shall remain qualified to be a Permitted Transferee as defined above;
or (ii) consequential to the exercise of the rights and powers by the chargee or
mortgagee under a charge or mortgage of the Shares.

 

Chapter 6. Responsibilities of the Parties 

 

Article 13 

 

Immediately following the execution of this Agreement, the Parties will prepare
and agree upon an annual budget for the initial fiscal year of operation of the
JVC and Subsidiary, and thereafter, within sixty (60) days prior to the
commencement of a new fiscal year, the Board of Directors shall cause management
of the JVC and Subsidiary to prepare the annual budget for each forthcoming
fiscal year which shall be unanimously approved by the Board of Directors (each
an “Annual Budget”). In the preparation of an Annual Budget, each Party shall
disclose or cause to be disclosed in the Annual Budget any transactions or
proposed transactions between the JVC and/or Subsidiary and an affiliate of any
Party, Board of Director, General Manager, Executive Director, Deputy General
Manager, or other officer of the JVC or Subsidiary, or an affiliate of any of
the foregoing. The term “affiliate” means any party that controls, or is in
common control of, another party. 

 

8

 

 

Subject to the approval of the Annual Budget by the Parties or the Board of
Directors as provided herein, each Party shall endeavor to perform the following
items under its responsibility provided that such and cost and expense shall be
borne by the JVC or Subsidiary: 

 

1.Responsibilities of BIZZ;

 

(1)Entering into and execution of the License Agreement, and authorizing and
legally ensuring the JVC and its Subsidiary as the exclusive agent in respect of
the Technology and its trademark, patent or propriety technology (if applicable)
within the territory of People’s Republic of China and Hong Kong and Macau
Special Administrative Zone as well as Taiwan province (“Territory”), an as the
non-exclusive agent to market, sell and distribute the Technology outside the
Territory.

 

(2)Providing the Technology and other necessary information agreed in the
License Agreement, to the extent necessary for the execution of the License
Agreement. Localization of Technology in order to accommodate the requirements
of Territory and provide the timetable for localization.

 

(3)Reasonable training of the technicians and employees of the JVC or the
Subsidiary, to the extent necessary for the execution of the License Agreement.
Dispatching the professional technical staff located in China for the purpose of
marketing and training as required by the JVC and the Subsidiary.

 

(4)Meeting the technological requirements for the JVC or the Subsidiary in
localization, upgrading and further development of platform and SaaS products.

 

(5)Daily operation and management of the JVC.

 

(6)Other matters reasonably requested by the JVC.

 

2.Responsibilities of SUN;

 

(1)Establishment of the JVC in Hong Kong and Assisting the JVC to establish the
Subsidiary in China (if necessary). Assisting JVC to Apply and negotiate
approval application to the pertinent Chinese government agencies registration,
acquisition of business license and other matters required for the establishment
and continuous operation of the Subsidiary. Assisting JVC to distribute the
products and establish the sales channel.

 

(2)Providing the professional management team and the marketing expertise, as
well as communications support, and media relationships along established sales
channels.

 

9

 

 

(3)Assisting JV to engage the management personnel requested by the JVC and
seconding management personnel, technicians, workers and other necessary
personnel who are the Chinese nationality and have sufficient experiences or
assisting in recruiting such personnel, and assisting in resolving labor
management problems.

 

(4)Assisting in obtaining entry visas, processing work permits and arranging for
travel needed by the foreign nationality personnel of the JVC and by the
personnel of BIZZ as well as assisting in availing conveniences for the daily
life of foreign personnel.

 

(5)Providing the JVC with guidance on the relevant laws and regulations of China
concerning the establishment, operation and carrying out of business of the JVC.

 

(6)Assisting the JVC and the Subsidiary in obtaining tax and other benefits
according to concerned regulations granting benefits of the Chinese government
and the Hong Kong Region Government.

 

(7)Assisting in processing the remittance of foreign exchanges needed by the
JVC.

 

(8)Other matters reasonably requested by the JVC.

 

Chapter 7. Doing Business 

 

Article 14 

 

The JVC shall establish the Subsidiary in China to do business provided in
Article 7 above in China. 

 

Article 15 

 

The trademark(s) and Patents used by the JVC and the Subsidiary shall be as
described on Appendix A hereof. 

 

Chapter 8. Board of Directors 

 

Article 16 

 

The JVC and the Subsidiary shall establish a Board of Directors, and the date of
registration of the JVC and the Subsidiary respectively, shall be the date of
establishment of the Board of Directors of the JVC and the Subsidiary
respectively. 

 

10

 

 

Article 17 

 

1.The Board of Directors of the JVC and the Subsidiary shall each be composed of
five (5) Directors (including Honorary Chairman, Chairman and Vice Chairman), of
whom two (2) shall be nominated by BIZZ, two (2) by SUN, and one (1) mutual
appointed. The term of a Director shall be three (3) years. Provided that each
Party may change the director nominated and dispatched by it during the term by
giving thirty (30) days prior notice to the other Party. Provided that any
damages caused thereby shall be borne by the concerned Party who shall hold
other Party harmless. The term of the new Director nominated as the result of
the change shall be the remaining term of his predecessor. If upon the
expiration of the term of a Director, each Party desires the same person to
continue his/her position, then such Director shall be re-nominated.

 

2.The Board of Directors the JVC and the Subsidiary shall have one each of the
Honorary Chairman, Chairman and Vice Chairman, and unless as otherwise resolved
among the Parties, the Chairman shall be nominated and dispatched by SUN, the
Vice Chairman to be nominated and dispatched by BIZZ, and the Honorary Chairman
by SUN. The term of the Honorary Chairman and Vice Chairman will not be fixed.
Provided that he will have the position of Director.

 

3.Each Party shall cause the directors appointed by them respectively to approve
the establishment of the Subsidiary by the JVC in China at the first board
meeting of the JVC.

 

4.Concurrent with the execution hereof, (i) BIZZ and SUN shall have agreed on
the terms and provisions of the Articles of Association or similar governing
document for each of the JVC and Subsidiary, and (ii) shall have filed and
recorded such documents with the appropriate governmental agencies.

 

Article 18 

 

1.The Board of Directors shall be the highest organ of the JVC and the
Subsidiary and shall decide the following important matters (hereinafter
referred to as “Matters Requiring the Board Approval”) which shall be included
in the Articles of Association of the JVC and Subsidiary as appropriate.

 

(1)Amendment of the Articles of Association of the JVC and the Subsidiary.

 

(2)Dissolution and suspension of the JVC and the Subsidiary or extension of the
term of the joint venture.

 

(3)Increase of the registered capital of the JVC or the Subsidiary and transfer
of interests thereof.

 

11

 

 

(4)Accept or create new members to the JVC or Subsidiary.

 

(5)Merger of the JVC and the Subsidiary with another economic organization.

 

(6)Sale of all or substantial portion of the assets of the JVC and the
Subsidiary.

 

(7)Taking over substantial assets from another economic organization.

 

(8)Approval of the Annual Budget (other than the initial Annual Budget),
settlement and annual accounting of the JVC and the Subsidiary.

 

(9)Determine the amount of any distribution of profits from the JVC or
Subsidiary to its members and determine the timing of such distributions.

  

(10)Deciding annual and long and medium term investment and borrowing plans.

 

(11)Deciding on the proposals for the annual distribution of profits and
disposition of Loss of the JVC and the Subsidiary.

 

(12)Approval of the principles of property disposal procedures, selection of the
liquidation committee, report of the liquidation and the like of the JVC and the
Subsidiary.

 

(13)Increase the number of members to the Board of Directors from the current
five(5) members,

 

(14)Approval of the principles of property disposal procedures, selection of the
liquidation committee, report of the liquidation and the like of the JVC and the
Subsidiary.

 

(15)Entering into any material contract with the JVC or Subsidiary, which
includes any lease, debt, pledge or other arrangement, or the amendment or
termination of such material contract.,

 

(16)Deciding important rules and system of the JVC and the Subsidiary.

 

(17)Deliberation and decision of agenda proposed by a Director.

 

(18)Sublicense of the intellectual property rights.

 

(19)Except as otherwise stated herein, elect officers of the JVC or Subsidiary.

 

(20)Such other items for which approval of the Board of Directors is required
under this Agreement or the Articles of Association.

 



12

 

 

2.Of the resolutions of the Board of Directors, the matters provided in
preceding Paragraph 1, Items (1) through (15) shall require the unanimous vote
of all the Directors or their proxies in attendance.

 

3.Of the resolutions of the Board of Directors, the matters as provided in
preceding Paragraph 1, items (16) through (20) shall require the affirmative
vote of 2/3 or more of the Directors or their proxies in attendance.

 

4.The detailed rules concerning the Board of Directors not provided in this
Agreement shall follow relevant provisions of the Articles of Association or the
rules of the Board of Directors of the JVC and the Subsidiary.

 

Article 19 

 

The Chairman, for each company, shall be the legal representative of the JVC and
the Subsidiary. Each Chairman shall represent the acts of the JVC and the
Subsidiary, externally in accordance with the decision of the Board of
Directors. If the Chairman is unable to perform his duties, the Vice Chairman
shall perform the duties on behalf of the Chairman. If the Vice Chairman is also
unable to perform the duties, a Director in the other predetermined by the Board
of Directors shall perform the duties of the Chairman. 

 

Article 20 

 

1.In principle, the meeting of the Board of Directors shall be held at least
once a year at the location of the JVC and the Subsidiary or such other location
convenient to the members, and the Chairman for each company shall have the
responsibility for convening the meeting. By agreement of the Chairman and the
Vice Chairman, the meeting may be held at another place. When more than
one-third of the Directors request, the Chairman shall call the meeting. The
first meeting of the Board of Directors shall be held within thirty (30) days
after the establishment of each company.

 

2.The Chairman of each entity shall send a notice in writing to each respective
Director stating the agenda of the ordinary or extraordinary meeting of the
Board of Directors, date and place of his company. Provided that the number of
days may be reduced upon unanimous agreement in advance of the Directors.

 

3.The quorum of the meeting of the Board of Directors of each company shall be
constituted upon the presence of majority of members or proxies as provided
herein, and falling short thereof, the quorum will not be constituted and any
resolution made thereby shall be void. If a Director is unable to attend the
meeting of the Board of Directors, he may exercise his voting right by sending
his proxy to the meeting of the Board of Directors with the submission of the
power of attorney. Each Party shall be responsible for causing the directors
nominated and sent by it or proxies to attend the meeting of the Board of
Directors and secure their attendance.

 

13

 

 

 

4.Upon agreement of the Chairman and the Vice Chairman of each company, the
convening of the meeting of the Board of Directors and resolution may be
substituted by writing such as facsimile circulated and resolved by all of its
Directors.

 

5.Of the reasonable expenses to be incurred in connection with attending the
meeting of the Board of Directors, travel expenses, transportation expenses,
lodging expenses meals and other the Board of Directors meeting related expenses
shall be borne by each company.

 

6.The minutes of the meeting of the Board of Directors shall be made in two
languages, English and Chinese, which shall be equally valid. The company shall
keep the minutes for the duration of its term after the directors or proxies
attended affixed their signatures, and shall send without delay a copy thereof
to each Director after the meeting of the Board of Directors is finished.

 

Chapter 9. Management Organs 

 

Article 21 

 

1.The JVC and the Subsidiary shall each set up the operation management organ
below the Board of Directors and shall cause to take charge of the daily
operation management affairs.

 

2.The Board of Directors of the JVC and the Subsidiary shall each designate one
Executive Director to take charge of the daily operation, management and
administration. Under the Executive Director, there shall be one General
Manager, one Deputy General Manager and one senior management officer.

 

3.The Board of Directors of JVC and the Subsidiary shall appoint the person
nominated by BIZZ as the Executive Director and General Manager and the person
nominated by SUN as the Deputy General Manager, and shall decide their
authority, compensation and dismissal. The initial Executive Director and
General Manager shall be Douglas Toth. The initial Deputy General Manager shall
be determined by SUN. For other senior management officers, the Board of
Directors shall decide the establishment, number, selection, authority,
remuneration, dismissal and the like shall be decided and selected by the Board
of Directors in accordance with the need in performing the affairs of the JVC
and the Subsidiary.

 

4.The terms of the Executive Director, the General Manager and the Deputy
General Manager shall be three (3) years and may be renewed. In the case of
replacement during the term, the Party who nominated and sent him shall send
thirty (30) days advance notice to the other Party and the Board of Directors,
and shall bear all damages caused thereby, and hold other Party harmless.

 

14

 

  

Article 22 

 

1.The JVC and the Subsidiary shall each have the system under the guidance of
the Board of Directors and the Executive Director shall be the highest person
responsible for daily operation and management affairs. The Executive Director
may also be appointed as General Manager and therefore act in dual capacity. The
Executive Director shall represent the company externally within the scope of
authority given by the Board of Directors, and internally shall exercise the
authority over daily operation management. In disposing important matters, the
Executive Director and General Manager shall consult with the Deputy General
Manager.

 

2.When the General Manager is unable to perform his duties, the Deputy General
Manager shall perform the duties of the General Manager in his/her behalf.

 

3.The General Manager shall set up departments within the operation management
organ and appoint the department managers to head each department. The
department manager shall be responsible for the affairs of department in charge,
handle such matters as may be entrusted by the Executive Director, the General
Manager and the Deputy General Manager shall be responsible to the Executive
Director.

 

4.The General Manager and Deputy General Manager shall make decision together of
the followings:

 

(1)Deciding the management policy, and plans for production, sale and
procurement for the long and medium terms.

 

(2)Appointment and dismissal of the managing director and other high-ranking
officer of the JVC and the Subsidiary as well as deciding their scope of
authority and compensation.

 

(3)Establishment of management control organs, division and branch of the JVC
and the Subsidiary as well as deciding and revocation of the authority thereof.

 

(5)Establishment of the standards concerning the labor conditions such as wages
of personnel and workers of the JVC and the Subsidiary, and their bonus, welfare
and the like.

 

(6)Any deadlock between the General Manager and Deputy General Manager regarding
any decision above shall be resolved by the Board of Directors.

 

15

 

 

Article 23 

 

The General Manager shall be responsible to the Executive Director directly and
shall perform the following listed duties. 

 

1.Submitting the following drafts or plans to the Executive Director and
carrying out
after approval by the Board of Directors.

 

(1)Annual Business Plan.

 

(2)Management policy and medium and long term development plans of the JVC and
the Subsidiary.

 

(3)Selection, authority, remuneration and dismissal of department managers and
senior management officers (including the Deputy General Manager).

 

(4)Rules and systems concerning the operation management of the JVC and the
Subsidiary.

 

(5)Other matters which require the decision of the Board of Directors.

 

2.In compliance with the resolutions of the Board of Directors, making decisions
independently and carrying out the following matters.

 

(1)Ready-state implementation of items (1) through (5) of the preceding
paragraph.

 

(2)Establishment of the operation management organs below the department
managers and the selection of personnel.

 

(3)Employment, dismissal, assignment, awards, punishment and the like of
personnel and workers.

 

(4)Establishment of various rules, regulations and criteria concerning the daily
operation management affairs.

 

(5)Plan for training of personnel and workers and arrangement for execution.

 

(6)Negotiation, conclusion and performance of contracts representing the
company.

 

(7)Other important matters in the daily operation.

 

16

 

 

 Article 24 

 

The Deputy General Manager shall be responsible to the Executive Director
directly and shall perform the following listed duties with fully consulting
with the Executive Director: 

 

1.Submitting the following drafts or plans to the Executive Director and
carrying out after approval by the Board of Directors. 

 

(1)Annual business finance plan.

 

(2)Annual budget, settlement of accounts, dividends, disposition of losses of
the JVC and the Subsidiary.

 

(3)Plans for procurement, management and enforcement of finances and
investments.

 

2.In compliance with the resolutions of the Board of Directors, making decisions
independently and carrying out the following matters. 

 

(1)Wages, wage form, compensation, welfare, labor protection criteria.

 

(2)Finance and accounting management related affairs.

 

Article 25 

 

The Executive Director, the General Manager and the Deputy General Manager may
not become the President or the Vice President of another economic organization
without prior approval of the Board of Directors, and may not involve in
commercial activities of another economic organization competing against the
company, except that Douglas Toth is an officer and director of BIZZ and 2D to
3D, LLC. 

 

In the event that the Executive Director, the General Manager or the Deputy
General Manager commits any dishonest act or brings substantial economic loss to
the company by dereliction of his duties, or there is a just reason indicating
that he is not a appropriate person for the job, he may be dismissed at any time
according to the resolution of the Board of Directors without making any
compensation. After dismissal as aforesaid, the new Executive Director, the new
General Manager and the new Deputy General Manager shall be nominated by the
Party who nominated the former Executive Director, the former General Manager
and the former Deputy General Manager and shall be appointed by the Board of
Directors, their term to be the remaining term of the predecessors. 

 

17

 

  

Chapter 10. Labor Management 

 

Article 26 

 

1.For the matters concerning the recruitment, employment, dismissal and
resignation, wages, labor insurance, welfare, rewards, penalty and other matters
concerning the staff and workers of the JVC, the Executive Director General
Manager shall decide the detailed implementing methods according to the
standards reviewed and decided by the Board of Directors shall be determined by
the Board of Directors and establish the employment rules of the JVC and other
related regulations.

 

2.For the matters concerning the recruitment, employment, dismissal and
resignation, wages, labor insurance, welfare, rewards, penalty and other matters
concerning the staff and workers of the Subsidiary, the Executive Director
General Manager shall decide the detailed implementing methods according to the
standards reviewed and decided by the Board of Directors shall be determined by
the Board of Directors in accordance with the Regulations of the People’s
Republic of China on Labor Management in Joint Ventures Using Chinese and
Foreign Investment and its Implementation Rules, and other related laws and
regulations, and establish the employment rules of the Subsidiary and other
related regulations.

 

Article 27 

 

Wage level, system and welfare of the staffs and workers of the Subsidiary shall
be decided by the Board of the directors or the General Manager as authorized by
the Board in accordance with the related laws and regulations of China and the
standards decided by the Board of Directors. Such matters shall be adjusted in
principle every year according to the business situation of the Subsidiary. 

 

Article 28 

 

The Subsidiary shall decide employment of the staffs and workers according to
the business need and employ by selecting superior persons through the testing
method. The Subsidiary shall separately enter into a labor contract with each
staff and worker to be employed and file it with the agency in charge. 

 

Article 29 

 

The Subsidiary shall have the right to hand out, depending on the degree,
reprimand, fine, pay reduction, demotion, suspension of working, advising
retirement, dismissal and the like to the staffs and workers who violated
various rules of the Subsidiary and the labor contract, and report the results
thereof to the agency in charge. 

 

18

 

  

Article 30 

 

1.The criteria of salary, insurance, welfare and travel expenses shall be
determined by the Board of Directors and the General Manager shall have the
responsibility for the details thereof.

 

2.All pay and compensation of the high-ranking management personnel of the JVC
may be fixed in USD or RMB.

 

Chapter 11. Taxes; Finance; Accounting Audit 

 

Article 31 

 

1.The JVC shall pay taxes in accordance with relevant laws and regulations of
Hong Kong and receive tax preference according to relevant laws and regulations.

 

2.The Subsidiary shall pay taxes in accordance with relevant laws and
regulations of China and receive tax preference according to relevant laws and
regulations.

 

Article 32 

 

1.The accounting of the JVC and the Subsidiary shall follow the International
Accounting System (“IFRS”).

 

2.The fiscal year of the JVC and the Subsidiary shall be from January 1 by the
solar calendar of each year to December 31. Provided that the first fiscal year
shall be from the date of establishment of the JVC to December 31 of the
relevant year.

 

3.The accounting of the JVC and the Subsidiary shall employ the accrual basis
and the double entry system, which are used internationally. The completeness in
procedures, the perfectness in the contents and the timeliness shall be the
principles.

 

4.In principle, all vouchers, slips, balance sheets, and books shall be prepared
in Chinese. Provided that in case where the Board of the Directors deems it
necessary, they shall be prepared in Chinese and English.

 

5.The Subsidiary may use RMB as the currency for its books.

 

Article 33 

 

1.The JVC and Subsidiary shall prepare a loss and profit statement, balance
sheets and other fiscal year reports for each quarter and each fiscal year. The
quarterly report shall be sent within thirty (30) days of the end of the
relevant quarter, to each Party and at the same time, the Subsidiary’s financial
information shall be submitted to concerned authorities of China.

 

19

 

  

2.The JVC and the Subsidiary shall prepare the accounting report of each fiscal
year by the end of March of the following year, and report to the Board of
Directors after obtaining audit by a certified public accountant registered in
China. Upon approval thereby, the JVC and the Subsidiary shall send it to each
Party and at the same time, the Subsidiary will submit such report to concerned
authorities of China. All reports and financial statements shall be prepared in
both Chinese and English.

 

Article 34 

 

Each Party may invite a certified public accountant from outside China to have
the quarterly and annual financial situation of the JVC and the Subsidiary
audited, and the other Party shall give its consent thereto. The Party
conducting the audit shall notify the JVC and the Subsidiary thirty (30) days
beforehand and the JVC shall cooperate with such audit and make available all
books and financial records of the JVC. Provided that expenses incurred for the
audit shall be borne by the Party conducting the audit. 

 

Article 35 

 

The Directors of the JVC may examine vouchers and accounting records of the JVC
and the Subsidiary from time to time. 

 

Chapter 12. Foreign Exchange Management 

 

Article 36 

 

Foreign exchange management of the Subsidiary shall follow the Foreign Exchange
Control Regulations of the People’s Republic of China and the rules for relevant
management method. 

 

Article 37 

 

After obtaining the business license, the Subsidiary may open foreign currency
accounts and RMB accounts at a bank inside China, which the Bank of China or the
State Foreign Exchange Control Bureau of china (or branch Bureau) and the
Executive Director General Manager of the Subsidiary recognize. 

 

Chapter 13. Distribution of Profits 

 

Article 38 

 

1.Profits and losses of the JVC and Subsidiary shall be allocated equally
between the Parties. The distribution of profits of the JVC and the timing of
such distributions shall be determined by the Board of Directors as described in
Article 18(9).

 

20

 

 

Article 39 

 

Except where there is an unavoidable situation, the distribution of profits to
each Party shall be deposited in the bank account designated by each Party
within thirty (30) days after the resolution of the Board of Directors of the
JVC and deposit charges shall be deducted from the profits distributed to each
Party. 

 

Chapter 14. Term of the Joint Venture 

 

Article 40 

 

1.The term of the joint venture shall be thirty (30) years, which shall be
computed from the date of issuance of the business license of the JVC unless
prior written termination notice is given by one Party to another or an event
occurs as described in Article 41. Such term may be extended under the same or
new terms and conditions with the written consent of both Parties, at least six
(6) months prior to the expiration date.

 

Chapter 15 Dissolution 

 

Article 41 

 

1.Upon occurrence of any of the events described in (a) through (d) below, any
Party (excepting the Party falling under items (b) and (d) of this paragraph)
may notify in writing the other Party demanding the consultation of the
continued existence of the JVC or the Subsidiary. If within thirty (30) days
from such notice, the Parties cannot reach an agreement on the resolution
(including the failure of a defaulting party to cure any default in item (b) or
the bankruptcy of any party stated in (d) continues to exist), then in such
event, the License Agreement shall automatically terminate, and the Board of
Directors of the JVC and the Subsidiary shall submit an application for
dissolution to the appropriate regulatory body and upon obtaining approval of
the approving authorities shall dissolve the JVC and the Subsidiary. In that
event, each Party shall have the obligation to cause the Directors or their
proxies nominated and sent by it to attend the meeting of the Board of Directors
and to vote affirmatively for the dissolution of the JVC or the Subsidiary.

 

(a)Where the JVC or the Subsidiary recorded the losses continuously for five
fiscal years (excepting the first fiscal year) or the enumerated amount of
losses of the JVC or the Subsidiary exceed 300% of registered capital.

 

21

 

  

(b)Any Party does not perform its obligations provided in this Agreement or the
Articles of Association of the JVC or the Subsidiary pursuant to the principles
of good faith and mutual trust, or materially breaches the provisions of this
Agreement or those of the Articles of Association, so that the business of the
JVC or the Subsidiary can no longer be carried out of the business of the JVC or
the Subsidiary is materially impaired.

 

(c)Force majeure provided in Article 51 of this Agreement occurred, as a result
of which the JVC or the Subsidiary suffered substantial loss and the business
cannot be continued.

 

(d)The JVC, the Subsidiary or a Party is filed against or files for an
application for bankruptcy.

  

2.When the Parties agree on the dissolution, an application for dissolution
shall be pursued to wind up the business and affairs of the JVC in accordance
with the applicable law and be submitted as well as be dissolved through
approval of the approving authorities. 

 

3.When the Parties agree on the dissolution, an application for dissolution
shall be pursued to wind up the business and affairs of the Subsidiary in
accordance with the applicable law and be submitted as well as be dissolved
through approval of the approving authorities. 

 

Article 42 

 

1.When the a dispute exists regarding the JVC or Subsidiary where the Board of
Directors or the Parties cannot reach a special resolution regarding an
operation and management issue, both Parties shall exercise good faith effort to
come to an amicable resolution.

 

2.If the Board of Directors or the Parties cannot reach a special resolution
regarding a Dispute stated in paragraph 1 above (“Dead Lock”), and such
unresolved condition continues for more than sixty (60) days (“Dead Lock
Period”), then the following shall apply:

 

(1)In principal, as soon as possible after the occurrence of a Dead Lock Period,
the JVC or the Subsidiary, as the case may be, shall be automatically dissolved
through the resolution of the board of directors and shareholder’s meeting.

 

(2)The License Agreement granted by the BIZZ to JVC shall terminate
simultaneously upon the expiration of the Dead Lock Period.

 

22

 

  

Chapter 16. Disposition of Assets 

 

Article 43 

 

1.When the JVC is dissolved upon expiration of the term of the joint venture or
for other Cause as stated herein, the License Agreement shall automatically
terminate and the JVC shall be liquidated expeditiously in accordance with the
relevant laws and regulations of Hong Kong. «need to confirm law procedure»The
assets of the JVC, excluding the License Agreement,shall be caused to be
appraised by an organization with the international reputation, which is
recognized by the Board of Directors and shall be sold according to the
appraised amount at the most favorable prices. In the event that a Party desires
to purchase the assets of the JVC, the sale will be made at the appraised amount
after obtaining consent of the Parties. The right to use the land shall be
disposed according to the laws and rules. All licenses issued among the Parties
and JVC, shall automatically be terminated for no value.

 

2.When dissolving, the JVC shall organize the liquidation committee and
liquidate the properties. The details thereof shall follow the Articles of
Association.

 

3.When dissolving, the Subsidiary shall follow the same procedures as stated in
this Article 43 and in accordance with the relevant laws and regulations of
China. The Subsidiary shall organize the liquidation committee and liquidate the
properties, where the assets of the Subsidiary shall be appraised and sold at
the most favorable prices. The details thereof shall follow the Article of
Association of the Subsidiary.

 

Article 44 

 

The properties remaining after the liquidation shall be distributed to the
Parties according to the then investment ratio of the Parties. The JVC shall
calculate the amount of each Party to be distributed in USD. 

 

Chapter 17. Insurance and Confidentiality 

 

Article 45 

 

Regarding the various insurances of the JVC, the Board of Directors of the JVC
shall study and decide the objects to be insured, types of insurance, value to
be insured, insurance term and the like. 

 

Article 46 

 

The Parties shall not disclose to any third party any confidential information
of the other Party obtained in connection with this Agreement, and take measures
to ensure that its employees, representatives, agents and consultants do not to
disclose. The obligation above shall survive for two (2) years after the
expiration or the termination of this Agreement. 

 

23

 

  

Chapter 18. Amendment of the Agreement 

 

Article 47 

 

Amendment of this Agreement or documents attached hereto shall be valid only
when agreed upon by the Parties, prepared the contents of the agreement in
writing, signed, applied to the approving authorities and obtained approval. 

 

Chapter 19. Liabilities for Breach 

 

Article 48 

 

In the event that a Party has failed to pay the entire amount of investment by
the time limit provided in Article 11 of this Agreement, the failing Party shall
pay to the JVC a penalty of 0.3% per day on the amount unpaid starting from the
payment due date. If payment is not made until the lapse of one month from the
payment due date, any of the non-failing Party may notify in writing asking for
payment and if no payment is made until the lapse of one (1) month after the
date of notice, the failing Party shall lose all the rights and ownership
granted in this Agreement and in the governing Articles of Association and may
not demand the refund of investment already made. The failing Party shall be
liable to the other Party and the JVC to compensate damages caused thereby. 

 

Article 49 

 

If a Party breaches this Agreement, as a result of which the other Party or the
JVC or the Subsidiary suffered damages (including in the event of the
dissolution according to Article 42), the breaching Party shall be liable to the
other Party and the JVC or the Subsidiary to compensate damages. 

 

Chapter 20. Force Majeure 

 

Article 50 

 

If the performance of this Agreement is directly affected or cannot be performed
according to its provisions by the occurrence or consequences of force majeure
which were unpreventable or unavoidable, such as earthquake, typhoon, fire,
flood, strike, war (regardless whether declared or not), and other unforeseeable
cause, the Party affected by force majeure shall notify the other Party of the
force majeure situation and within fifteen (15) days submit the documents
describing the details of the situation, and stating the reasons why this
Agreement cannot be performed or cannot be performed partially, or why it is
necessary to extend the entire or partial performance. The other Party shall
study the measures according to the degree of influence the concerned force
majeure will have on the performance of this Agreement, and shall decide whether
the Party affected by force majeure should be exempt partially from performing
the obligation, or whether only part or the entire Agreement should be
postponed, and whether the JVC or the Subsidiary should continue considering
Article 42, paragraph, item (3) 

 

24

 

  

Chapter 21. Governing Law and Resolution of Disputes 

 

Article 51 

 

All disputes arising from the performance of this Agreement or in connection
with this Agreement shall be resolved by the Parties through amicable
consultation. If a dispute is not resolved within sixty (60) days, it should be
settled by Hong Kong International Arbitration Center (“HKIAC”) for arbitration.
The arbitration shall be conducted in English and the arbitration awards will be
binding and final to the parties. 

 

Article 52 

 

Pending the resolution of a dispute after the occurrence thereof, the
responsibilities and obligations provided in this Agreement and the Articles of
Association of the JVC and the Subsidiary shall be performed continuously. 

 

Chapter 22. Languages 

 

Article 53 

 

This Agreement is prepared in English and Chinese. The Agreement in such
languages shall be equally valid. In case of conflict, the English version shall
govern. 

 

Chapter 23. Effectiveness of the Agreement and Others 

 

Article 54 

 

1.This Agreement and the Articles of Association of the Subsidiary shall be
subject to the authorization of the Chinese government of the approving
authorities and shall become into effect as of the date of authorization.

 

2.If conditions are attached in the authorization by the approving authorities,
the Parties shall abide by such conditions.

 

25

 

  

Article 55 

 

Notices to be given between the Parties and from the JVC as well as the
Subsidiary to the Parties concerning this Agreement shall be given to the
addresses below in writing or by telegraph, telex or facsimile. The Party shall
notify the other Party of the change of address in writing, or by telegraph,
telex or facsimile. 

 

First party 

 

Bizzingo, Inc. 

63 Main Street, Suite 202 

Flemington, NJ 08822 

Tel: 908-968-0838 

Fax:646-349-5811 

 

Second Party 

 

Sun Enterprise Group, Ltd. 

Oriental Plaza W3, Room 1206, 

East Chang’an Ave., Dongcheng District, 

Beijing, China PR 100738 

Tel: 01085189669 

Fax: 01085189797 

 

Article 56 

 

When any of the provisions of this Agreement are held invalid under the relevant
laws and regulations, all other provisions shall remain valid. 

 

Article 57 

 

The Article of Association of the JVC and the Subsidiary shall be written in
accordance with the terms and conditions set forth in this Agreement. In case of
discrepancy in interpreting the provisions of the Articles of Association of the
JVC and/or the Subsidiary and those of this Agreement, the provisions of this
Agreement shall govern. 

 

Article 58 

 

This Agreement shall not be nullified by the replacement of the legal
representatives or authorized representatives of the Parties. 

 

Article 59 

 

The legal representatives or authorized representatives of the Parties execute
this Agreement on 8th of February 2012. 

 

26

 

  

Article 60 

 

This Agreement shall be prepared in originals each in English and each Party
shall keep one set and two sets shall be submitted to the approving
authorities. 

 

Article 61 

 

The Parties shall cause the JVC and the Subsidiary to have the first meeting of
the Board of Directors to approve those items, which are made as the duties of
the JVC and the Subsidiary in this Agreement. 

 

Article 62 

 

Neither party shall provide to the JVC and the Subsidiary any illegal
information, such as information collected or processed by using the illegal or
unjust method; information which is immoral or harmful to good custom or the
social order; information infringing intellectual property of others;
information invading the honor, private life and character of others; and false
or exaggerated information. If an action, claim, protest or criminal charges are
brought by a third party against the JVC or Subsidiary because of such
information having been made available by either Party or its directors or
employees, such Party shall at its expense and under its responsibility hold the
JVC and the Subsidiary harmless and compensate damages caused thereby to the JVC
and the Subsidiary. 

 

Article 64 

 

Other matters not provided in this Agreement and difference in interpreting the
provisions of this Agreement, the Parties shall decide upon consultation. 

 

27

 

 

[SIGNATURES ON FOLLOWING PAGE] 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives. 

 

Date: February 9, 2012 

 

ATTEST:   BIZZINGO, INC.       [sig1.jpg]   [sig2.jpg] Name:   By: Douglas Toth
Witness:   Its: Chief Executive Officer & Chairman of the Board

 

ATTEST:   SUN ENTERPRISE GROUP     (HONG KONG), LTD             Name:   By: Alex
Cherepakhov Witness:   Its: Chief Executive Officer

 

LEGAL AGENT: 

 

_________________________ 

 

By: _____________________________ 

 

     __________________, Partner 

 

28

 

  

[SIGNATURES ON FOLLOWING PAGE] 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives. 

  

Date: February 9, 2012 

 

ATTEST:   BIZZINGO, INC.             Name:   By: Douglas Toth Witness:   Its:
Chief Executive Officer & Chairman of the Board

 

ATTEST:   SUN ENTERPRISE GROUP     (HONG KONG), LTD           [sig3.jpg] Name:  
By: Alex Cherepakhov Witness:   Its: Chief Executive Officer

 

LEGAL AGENT: 

 

_________________________ 

 

By: _____________________________ 

 

     __________________, Partner 

 



29

 

 